TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 29, 2015



                                     NO. 03-13-00204-CV


              Mary Smith d/b/a Upscale Child Development Center, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
  AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on April 25, 2013. Because the trial

court lacked jurisdiction to issue the April 25, 2013 judgment, that judgment is vacated. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s February 20, 2013 judgment. Therefore, the Court affirms the trial court’s

February 20, 2013 judgment. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.